Title: To James Madison from William Walton, Jr., 8 September 1806
From: Walton, William, Jr.
To: Madison, James



Sir,
Baltimore Sepr. 8th. 1806

Tho’ it is unusual to correspond on a Subject like the one which forms the contents of this letter directly with the Hble Secretary of State; I regret that my commercial engagements are such as to hinder my personal application.
Whilst in the city of Santo Domingo I had the honor of addressing you on the Subject of the U. S. naming a Consul or Commercial Agent for that place & its dependancies; on the Same I now presume to add the following lines.
The many vessels that have been lost by illegal capture for want of Such representation to claim them; the distressed State of Seamen on Such occasions many of whom die by the effects of the climate or want of care, added to vessels papers not being properly regularized; are motives that forcibly urge this nommination; & my long intimacy with these facts makes me bold in this address.
As I am again on the point of returning to that place to continue my pursuits of trade; I am Sollicited by Several of the Insurance Offices in New York, Philadelphia & Baltimore; whose interests I have defended; & whose property I have Saved; as well as my commercial friends generally again to make this application to the Hble Secretary of State; more particularly as I have it in my power to vouch that it will be highly pleasing to General Ferrand, the Commander of that Island; & also to General Tureau the French Minister with whom on my landing in New York I had a conferrence on the Subject; & who assured me that he would no longer object to; but promote any thing of the kind.
The late Decrees of this govt. prohibiting a Trade to the revolted part of that Island; have been attended with the most beneficial consequences; & the Step now proposed would Serve to bind the regard of its Commander more to the American name: it would be Singularly congenial to his wishes.
Mr. Samuel Sterretts, president of the Union Insurance Compy of this town addressed you on the Subject, & if thought requisite I could forward to you other Certificates from other Insurance Compies. backed by the Signatures of the first merchts. in any of the Commercial Towns.  I am with respect, Sir Yr. obt. hble Servt.

William Walton Jr

